SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ––––– FORM S-1/A Amendment #6 File #333-152955 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF ––––– BIGSKY PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) ––––– Nevada (State or other jurisdiction of incorporation or organization) 7812 (Primary Standard Industrial Classification Code Number) 51-0670127 (I.R.S. Employer Identification Number) ––––– BigSky Productions, Inc. 204 Mescal Circle NW Albuquerque, New Mexico 87105 (505) 918-0290 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) ––––– Ellis Martin President and Chief Executive Officer BigSky Productions, Inc. 204 Mescal Circle NW Albuquerque, New Mexico 87105 (505) 918-0290 (Name, address, including zip code, and telephone number, including area code, of agent for service) ––––– Copies to: Timothy S. Orr, Esq. 4328 West Hiawatha Drive, Suite 101 Spokane, Washington 99208 Phone (509) 462-2926 Fax (509) 769-0303 ––––– Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount of shares to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par Value per Share 4,000,000 $ 0.05 $ 200,000 $ 7.86 Selling Shareholders Common Stock 1,025,000 $ 0.05 $ 51,250 $ 2.01 Total Fee $ 9.87 Notes: The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded and any national exchange and in accordance with Rule 457, the offering price was determined by factors such as the lack of liquidity (since there is no present market for BigSky stock) and the high level of risk, considering the lack of operating history for BigSky. The Company and selling shareholders may sell shares of our common stock at a fixed price of $.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The date of this Prospectus isDecember 16, 2008 PROSPECTUS 5,025,000 Shares $0.05 per share Common Stock This is our initial public offering. Our securities are not listed on any national securities exchange or the Nasdaq Stock market. Our existing shareholders are offering for sale, 1,025,000 shares of common stock.
